Citation Nr: 1444207	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  06-14 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  In May 2009, he testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

This claim was previously denied by the Board in February 2013 which was subsequently appealed to the Veterans Claims Court.  In April 2014, the Court Clerk issued an order granting a Joint Motion for Remand (JMR), which vacated the Board's decision and remanded the appeal to the Board for further consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the JMR, a remand is needed to schedule another examination to specifically address whether the Veteran's current diagnosis of rheumatoid arthritis is related to heavy listing and complaints of back pain in service.  In addition, updated outpatient treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA medical treatment records from the Augusta VA Medical Center, or any other VA facility at which the Veteran has received treatment, from April 2012 to the present.  

Any relevant treatment records contained in the electronic Virtual VA or VBMS file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any negative reply must be noted for the record.  

2.  Schedule the Veteran for an examination to determine the nature and etiology of rheumatoid arthritis.  The claims folder must be made available to and reviewed by the examiner in connection with the examination, and a complete history should be elicited from the Veteran.  

* Upon review of the file, the examiner is asked to specifically address whether it is as likely as not that the Veteran's current diagnosis of rheumatoid arthritis is related to heavy lifting and/or complaints of back pain in service.

All indicated tests and studies should be accomplished.  The examiner is asked to provide a rationale for his/her opinion.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the pending claim in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and an applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

